DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 10643171 B1) in view of JP2006206225 (cited in IDS) to Tetsuya as represented by a translation (hereinafter “Tetsuya Translation”, Translation made using EPO portal).
Regarding claim 1, Zhang discloses:
1. A delivery system comprising (fig. 1):

	a delivery request acceptance unit which accepts first delivery request information for requesting to deliver an article to the user using the residence as a delivery destination (column 2 53-55 example delivery area may be a bounded physical area based on the physical address provided by the user); and
	a delivery destination change unit which transmits (fig. 2 260), when the delivery request acceptance unit accepts the first delivery request information and the absence recognition unit recognizes that the user becomes absent from the residence at a scheduled delivery date and time to the residence based on the first delivery request information (fig. 2 220 delivery time window, fig. 2 2 240 user is outside delivery area), second delivery request information generated by changing the delivery destination in the first delivery request information from the residence (fig. 2 260 changed to user location)

Zhang fails to disclose:
1) the user is a user of a vehicle
2) a vehicle position recognition unit which recognizes a position of the vehicle;
3) the delivery location being changed to the vehicle the position of which is recognized by the vehicle position recognition unit to a delivery company system.

However Tetsuya Translation discloses:

2) a vehicle position recognition unit which recognizes a position of the vehicle (paragraph 24 GPS data is collected related to the vehicle);
3) the delivery location being changed to the vehicle the position of which is recognized by the vehicle position recognition unit to a delivery company system (paragraph 31 the delivery is placed in the trunk when the recipient is absent).

It would have been obvious to one of ordinary skill in the art to combine these teachings with those of Zhang by using a vehicle as the alternative location when a user is away from home. The motivation for the combination is to enable reliable delivery of goods even when the recipient is absent (paragraph 6).

Regarding claim 3, Zhang further discloses:
wherein the delivery destination change unit transmits (fig. 2 250, fig. 6), when the delivery request acceptance unit accepts the first delivery request information and the absence recognition unit recognizes that the user becomes absent from the residence on the scheduled delivery date and time to the residence based on the first delivery request information (fig. 2 delivery time window and user outside delivery area), delivery destination confirmation information for inquiring whether or not the delivery destination based on the first delivery request information is changed (fig. 6 user can change delivery area) to a user terminal used by the user (fig. 6 610), and transmits, when the delivery destination change unit receives from the user terminal delivery destination 

Zhang fails to disclose:
1) the delivery location is changed from the residence to the vehicle

However Tetsuya Translation discloses:
the delivery location being changed to the vehicle (paragraph 31 the delivery is placed in the trunk when the recipient is absent).
It would have been obvious to one of ordinary skill in the art to combine these teachings with those of Zhang by using a vehicle as the alternative location when a user is away from home. The motivation for the combination is to enable reliable delivery of goods even when the recipient is absent (paragraph 6).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Tetsuya Translation as applied to claim 1 above, and further in view of Endo (US 20190122468 A1).

Regarding claim 2, Zhang as modified fails to disclose and Endo discloses wherein the second delivery request information includes a virtual key for unlocking a door of the vehicle (abstract key information is distributed to a terminal to unlock vehicle, and see .
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Tetsuya Translation as applied to claim 3 above, and further in view of Imaeda (US 20160321604 A1).
Regarding claim 4, Zhang as modified fails to disclose:
4. The delivery system according to claim 3, further comprising a user position recognition unit which recognizes a position of the user; wherein the delivery destination change unit transmits, when a distance between the position of the user recognized by the user position recognition unit and the position of the vehicle recognized by the vehicle position recognition unit is within a predetermined distance range, the delivery destination confirmation information to the user terminal.

However Imaeda discloses a user position recognition unit which recognizes a position of a user (fig. 8 s6), wherein the delivery destination change unit transimits when a distance between a position of a user and a position of a delivery destination is within a predetermination distance range (paragraph 48-49). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Zhang by sending delivery confirmations response to criteria. The motivation for the combination is increased chance of meeting a user while maintaining convenience (paragraph 5).
Regarding claim 5, Zhang as modified fails to disclose and Imaeda discloses:
.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Tetsuya Translation as applied to claim 3 above, and further in view of Boccuccia (US 20210097486 A1). 
Regarding claim 6, Zhang as modified fails to disclose and Boccuccia discloses:
6. The delivery system according to claim 3, further comprising an article-to-be-delivered type recognition unit which recognizes a type of the article (paragraph 41), wherein the delivery destination change unit transmits, when the article-to-be-delivered type recognition unit recognizes that the article to be delivered is an article to be delivered of a predetermined type (paragraph 41 e.g. flowers), the delivery destination confirmation information to the user terminal (fig. 8 820). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Zhang as modified by allowing packages to be delivered into different parts of the vehicle based on type. The motivation for the combination is to provide adequate protection to parcels (paragraph 41).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tibbs (US 10445682 B2) discloses redirecting packages to alternative delivery locations. Gillen (US 20140180959 A1) discloses delivery of items to mobile delivery locations including vehicles. Canis (US 20170230831 A1) discloses delivering packages to vehicles). Watanabe (US 20100287194 A1) discloses a system that determines whether a package recipient is at home. Zhong (US 20190392388 A1) discloses a system that assessses whether a user is likely home and if there is a low likelihood it prompts a call to the user. Arshad (US 20180204178 A1) discloses redirecting packages to friends when a customer is not home. Tsao discloses a user interface for faciliating delivery to alternative locations. Melechko (US 7962422 B1) discloses redirection of packages based on delivery site availability.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687